                                             Case 4:20-cv-08206-HSG Document 16 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                             Case No. 20-cv-08206-HSG
                                   7        JARVIS J. MASTERS,
                                   8                     Plaintiff,                          DEATH PENALTY CASE

                                   9               v.                                        ORDER SETTING CASE
                                                                                             MANAGEMENT CONFERENCE
                                  10        RON BROOMFIELD, Acting Warden of
                                            California State Prison at San Quentin,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13            Petitioner has filed a petition for writ of habeas corpus and has served it upon respondent.
                                  14   Counsel for respondent has entered her appearance in this matter. Pursuant to Local Habeas Rule
                                  15   2254-26, the Court is due to conduct an initial case management conference with the parties.
                                  16   Accordingly, the Court SETS a telephonic case management conference for January 26, 2021, at
                                  17   3:00 p.m. All counsel shall use the following dial-in information to access the call:
                                  18            Dial-In: 888-808-6929
                                  19            Passcode: 6064255
                                  20   //
                                  21   //
                                  22   //
                                  23   //
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                          Case 4:20-cv-08206-HSG Document 16 Filed 01/07/21 Page 2 of 2




                                   1          Persons granted remote access to court proceedings are reminded of the general prohibition

                                   2   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                   3   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                   4   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                   5   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                   6   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                   7   other sanctions deemed necessary by the court.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: 1/7/2021

                                  11

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                         HAYWOOD S. GILLIAM, JR.
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
